Exhibit 99.3 ADVANTAGE OIL & GAS LTD. NOTICE OF THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 13, 2012 TO:THE SHAREHOLDERS OF ADVANTAGE OIL & GAS LTD. Notice is hereby given that a Special Meeting (the "Meeting") of the holders ("Shareholders") of common shares (the "Shares") of Advantage Oil & Gas Ltd. (the "Corporation") will be held in Meeting Room #3, Ernst & Young Building, 2nd Floor, 440 - 2 Avenue S.W., Calgary, Alberta, T2P 5E9, on September 13, 2012 at 3:00 p.m. (Calgary time),for the following purposes: 1. to consider and if deemed advisable, to pass an ordinary resolution approving a stock option plan for the Corporation, all as more particularly described in the accompanying management information circular of the Corporation dated August 9, 2012 (the "Information Circular"); and 2. to transact such further and other business as may properly come before the meeting or adjournment or adjournments hereof. The nature of the business to be transacted at the Meeting is described in further detail in the accompanying Information Circular. The record date for the determination of Shareholders entitled to receive notice of and to vote at the Meeting is August 9, 2012 (the "Record Date").Shareholders of the Corporation whose names have been entered in the register of Shareholders at the close of business on that date will be entitled to receive notice of and to vote at the Meeting, provided that, to the extent a Shareholder transfers the ownership of any of such Shareholder's Shares after such date and the transferee of those Shares establishes that the transferee owns the Shares and requests, not later than 10 days before the Meeting, to be included in the list of Shareholders eligible to vote at the Meeting, such transferee will be entitled to vote those Shares at the Meeting. A Shareholder may attend the Meeting in person or may be represented by proxy. Shareholders who are unable to attend the Meeting or any adjournment thereof in person are requested to date, sign and return the accompanying form of proxy for use at the Meeting or any adjournment thereof.To be effective, the enclosed proxy must be deposited with Computershare Trust Company of Canada: (i) by mail using the enclosed return envelope or one addressed to Computershare Trust Company of Canada, Proxy Department, 135 West Beaver Creek, P.O. Box 300, Richmond Hill, Ontario, L4B 4R5; (ii) by hand delivery to Computershare Trust Company of Canada, 9th Floor, 100 University Avenue, Toronto, Ontario, M5J 2Y1; (iii) by facsimile to (416) 263-9524 or 1-866-249-7775; or (iv) through the internet at www.investorvote.com, not later than forty-eight (48) hours (excluding Saturdays, Sundays and statutory holidays in the Province of Alberta) prior to the time set for the Meeting or any adjournment(s) thereof. If you vote through the internet you will require your 15-digit control number found on the form of proxy. The persons named in the enclosed form of proxy are officers of the Corporation.Each Shareholder has the right to appoint a proxyholder other than such persons, who need not be a Shareholder, to attend and to act for such Shareholder and on such Shareholder's behalf at the Meeting.To exercise such right, the names of the nominees of Management of the Corporation should be crossed out and the name of the Shareholder's appointee should be legibly printed in the blank space provided.If you vote through the internet, you may also appoint another person to be your proxyholder. Please go to www.investorvote.com and follow the instructions. In the event of a strike, lockout or other work stoppage involving postal employees, all documents required for delivery by the Shareholder should be delivered by facsimile to Computershare Trust Company of Canada as registrar and transfer agent of the Corporation at 1-866-249-7775. DATED at Calgary, Alberta this 9th day of August, 2012. BY ORDER OF THE BOARD OF DIRECTORS OF ADVANTAGE OIL & GAS LTD. (signed) "Andy J. Mah" Andy J. Mah President, Chief Executive Officer and a Director
